— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered December 2, 1981, convicting him of burglary in the second degree, robbery in the first degree, robbery in the second degree, sodomy in the first degree, and attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt and there is no reason, on this record, to overturn the evaluations of credibility made by the jury (see People v Gruttola, 43 NY2d 116, 122). Nor was the court’s Sandoval ruling an abuse of discretion (see People v Sandoval, 34 NY2d 371, 377-378). The sentence imposed was appropriate (see People v Suitte, 90 AD2d 80). Defendant’s remaining arguments either lack merit or were not properly preserved for review. Moflen, P. J., Lazer, Gibbons and Brown, JJ., concur.